Securities Act File No. 333-22309 Investment Company Act File No. 811-08071 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 61 /X/ and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 61 /X/ (Check appropriate box or boxes) LAZARD RETIREMENT SERIES, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant's Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York 10112 (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on December 21, 2014 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (DATE) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: X this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.59 to the Registration Statement on Form N-1A for Lazard Retirement Series, Inc. is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the "Securities Act") solely for the purpose of delaying, until December 21, 2014, the effectiveness of the registration of Lazard Retirement Master Alternatives Portfolio (the "Portfolio"), filed in Post-Effective Amendment ("PEA") No. 55 with the Securities and Exchange Commission via EDGAR Accession No.0000930413-14-003234 on July 17, 2014, pursuant to paragraph (a) of Rule 485 of the Securities Act. The effectiveness of the Portfolio was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act as follows: PEA No. Date Filed Filing Type Accession No. Automatic Effective Date 57 September 29, 2014 485BXT 0000899681-14-000714 October 27, 2014 29 October 24, 2014 485BXT 0000899681-14-000738 November 21, 2014 PART A – PROSPECTUS The Prospectus for the Portfolio is incorporated herein by reference to Part A of PEA No.55. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the Portfolio is incorporated herein by reference to Part B of PEA No.55. PART C – OTHER INFORMATION Part C of this Post-Effective Amendment is incorporated herein by reference to Part C of PEA No.55. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, and State of New York on the 21st day of November, 2014. LAZARD RETIREMENT SERIES, INC. By: /s/ Charles L. Carroll Charles L. Carroll, Chief Executive Officer Pursuant to the requirements of the Securities Act, this Amendment to Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Charles L. Carroll Charles L. Carroll President and Director November 21, 2014 /s/ Stephen St. Clair Stephen St. Clair Treasurer and Chief Financial Officer November 21, 2014 /s/ Ashish Bhutani Ashish Bhutani Director November 21, 2014 /s/ Kenneth S. Davidson* Kenneth S. Davidson Director November 21, 2014 /s/ Nancy A. Eckl* Nancy A. Eckl Director November 21, 2014 /s/ Trevor M. Morrison* Trevor M. Morrison Director November 21, 2014 /s/ Leon M. Pollack* Leon M. Pollack Director November 21, 2014 /s/ Richard Reiss, Jr. * Richard Reiss, Jr. Director November 21, 2014 /s/ Robert M. Solmson* Robert M. Solmson Director November 21, 2014 *By: /s/ Nathan A. Paul Attorney-in-fact, Nathan A. Paul
